Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Brandon Parks appeals the district court’s order accepting the recommendation of the magistrate judge and granting the Defendants’ motions to dismiss and motions for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Parks v. Lowe, No. 1:09-cv-00070-jpj-pms (W.D.Va. Mar. 29, 2010). We deny all pending motions and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.